Title: From Thomas Jefferson to George Jefferson, 29 May 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello May. 29. 99.

I am now to ask your assistance in a matter not exactly in the line of ordinary business, and which I am afraid will give you some trouble. In the early part of my life, percieving that the laws of this state which were no longer in force were vanishing fast I set about making a collection of them, & with considerable success, it was fortunately before the revolution which would otherwise have swept off these as it has done all other remaining copies, these are now in the hands of mr Wythe, arranged for binding into volumes, & each of them labelled, but after sending them to him I had occasion to change two of the labels, this is explained in the copy of a letter I wrote him which I now inclose you. I have to ask the favor of you to recieve them from mr Wythe & put them into the hands of a good book binder to be bound in neat law bindings according to the directions before prepared. I would wish the work to be pressed, as there is danger of loss or injury to them, & their loss would be irreparable, not to myself merely, but to the public, for whose use I preserve them, till they shall attend to their importance & take measures for securing them. I suppose it would be best not to put them into the hands of Bran, as his delays are without end, & I have already experienced the loss of some valuable books committed to him. when they are done I must be at the expence of a trunk to preserve them from wet while coming up the river, as in a waggon they would suffer from rubbing. I will pray you to send me the books below mentioned. I am with great esteem
Dear SirYour friend & servant

Th: Jefferson



Washington’s reports.
Hening’s justice. at Pritchard’s.
Gallatin’s & Nicholas’s speeches on the Alien & Sedition laws.
Debates of the last Virginia assembly on the Alien & Sedition laws.
Oliver Evans’s book on mills. at Pritchard’s I believe.
[Va] Laws of the last assembly.


